COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Jamikal Rush
Appellate case number:      01-20-00837-CR
Trial court case number:    1675957
Trial court:                185th District Court of Harris County

        On December 11, 2020, appellant, through counsel, filed a notice of appeal from the
trial court’s order, signed on November 12, 2020, denying his pretrial writ of habeas
application. On December 22, 2020, the clerk’s record was filed in this Court. On
December 28, 2020, the court reporter filed a record of the writ hearing. After a review of
the records, the Court determines that it desires briefing. See TEX. R. APP. P. 31.1.
      Accordingly, applicant’s brief is ORDERED to be filed no later than twenty days
from the date of this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is
ORDERED to be filed no later than twenty days from the filing of the applicant’s brief.
       It is so ORDERED.
Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually    Acting for the Court
Date: ___January 21, 2021____